POFEENBARGER. JUDGE:
The relator seeks a writ of mandamus requiring the County Court of Ritchie County to credit to the Road Fund of Clay District of that county the interest accrued and yet to accrue in the county depositories of that county, on the proceeds of a sale of bonds authorized by a popular vote of that district for permanent improvement of some of its public roads.
*214The bond issue of $240,000.00 was authorized in. May, 1916, the bonds issued and sold sometime in that year and the proceeds deposited in certain banks designated as county depositories and required by law to pay interest on the deposits at the rate of three per cent.
All public moneys coming into the hands of the sheriff of any county are required to be kept in the designated and qualified depositories. Being ex officio treasurer of the county, the sheriff has the custody of all county and district funds. For the purpose of the depository statute, ch. 84, Acts, 1915,.- Code ch. 39, secs. 50 to 60, it defines public moneys as including all money which by law the sheriff in his capacity as such, and as treasurer of the county and districts', is authorized to collect, receive and disburse for public purposes. That the proceeds of sales of bonds are included is not denied.
Sec. 9 of the statute, after having made the depositories liable for interest on all money deposited in them and required them to place it to the credit of the treasurer, provides that “All such interest shall be credited to the general county fund by the clerk of the County Court and treasurer.” These terms manifestly include the interest on the proceeds of bonds. Such funds are exceptional in character, but this was as well known to the legislators as to anybody else. Presumptively, there were many such funds in existence at the date of the passage of the act and the interest accruing from them was not accepted. There are instances of implied exception, of course, many of them, but no ground of such exception is perceived here. The Legislature was dealing with the subject of interest on public moneys, and there is no real diffrence between interest arising from the proceeds of bonds and interest accruing on moneys derived from collected taxes, or funds apportioned to counties and districts from the State Treasury. Vast sums go to the county treasuries from the State, annually, for district school purposes, as well as from taxes collected by state authorities from public service corporations. That mpney is always apportioned before it is *215paid over and, when received, it belongs to the respective funds to which it is apportioned. If the right to the interest followed the title to the fund on which it accrues, it would have to be apportioned in these instances, but admittedly it does not. Bond proceeds cannot be temporarily used, perhaps, by the sheriff, in payment of warrants, and thus mingled with ordinary funds, as state, county and school moneys may be, but this difference of status has no material bearing upon the question of legislative intention. Strictly, technically and in every other sense, the accretions from the depositories are items of interest, the subject matter of the section under consideration. The legislative purpose was to obtain interest on temporarily idle public funds, without undue and unnecessary labor and expense. Apportionment of it to the various funds would entail both. Assignment of it to the general county funds gives all tax-payers of the county the benefit of it. The district on behalf of which bonds are issued has no inherent right to invest or loan the proceeds, while temporarily idle. In the vesting of the power in the custodian of the fund, the county treasurer, the Legislature had obvious and undoubted right to appropriate the interest to such public purpose as it saw fit to devote it to. The sole inquiry here is what it intended as to the disposition of the interest. Seeing no ground of implied exception, we are of the opinion that the Legislature intended just what it has said.
This provision of the statute was impliedly amended, how- ' ever, by sec. 28 of ch. 66 of the Acts of 1917, sec. 29, ch. 43, Barnes’ Code of 1918, saying: “The interest accruing fromi the deposit of funds derived from the sale of road district bonds in any and all county depositories shall be credited to the district road fund by the sheriff of the county.” This provision falls under the same rule of interpretation. It means what it says and it is not limited in its operation to interest accruing on the proceeds of bonds sold after the passage of the act. Its terms are general and include the interest on the proceeds of bonds previously sold. There *216is not a word in it, indicative of purpose to except such interest, nor is there any -ground upon which an implied exception can stand. This interpretation does not make the statute retroactive. It gives the district road funds the benefit of the interest on such deposits only from the date on which it took effect.
A writ of mandamus will be awarded, commanding the County Court of Eitchie County and the Sheriff of said county to place to the credit of the Eoad Fund of Clay District' of said county the interest accrued on the proceeds of the sales of bonds heretofore issued on behalf of said district for permanent road improvement, since the 22nd day of May, .1917, and all such interest as may hereafter accrue therefrom.

Peremptory writ of mandamus awarded.